18-1334
Carney v. Illarramendi


                               UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT


                                     SUMMARY ORDER
Rulings by summary order do not have precedential effect. Citation to a summary order filed
on or after January 1, 2007, is permitted and is governed by Federal Rule of Appellate
Procedure 32.1 and this Court’s Local Rule 32.1.1. When citing a summary order in a
document filed with this Court, a party must cite either the Federal Appendix or an
electronic database (with the notation “summary order”). A party citing a summary order
must serve a copy of it on any party not represented by counsel.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York,
on the 28th day of May, two thousand nineteen.

PRESENT:            JOHN M. WALKER, JR.,
                    JOSÉ A. CABRANES,
                    PETER W. HALL,
                                 Circuit Judges.



JOHN J. CARNEY, IN HIS CAPACITY AS COURT-
APPOINTED RECEIVER FOR HIGHVIEW POINT
PARTNERS, LLC, MICHAEL KENWOOD GROUP, LLC,
MK MASTER INVESTMENTS LP, MK INVESTMENTS,
LTD., MK OIL VENTURES LLC, MICHAEL
KENWOOD CAPITAL MANAGEMENT, LLC, MICHAEL
KENWOOD ASSET MANAGEMENT, LLC, MK ENERGY
AND INFRASTRUCTURE, LLC, MKEI SOLAR, LP, MK
AUTOMOTIVE, LLC, MK TECHNOLOGY, LLC,
MICHAEL KENWOOD CONSULTING, LLC, MK
INTERNATIONAL ADVISORY SERVICES, LLC, MKG-
ATLANTIC INVESTMENT, LLC, MICHAEL KENWOOD
NUCLEAR ENERGY, LLC, MYTCART, LLC, TUOL,
LLC, MK CAPITAL MERGER SUB, LLC, MK SPECIAL


                                                   1
OPPORTUNITY FUND, MK VENEZUELA, LTD.,
SHORT TERM LIQUIDITY FUND, I, LTD.,

                         Plaintiff-Appellee,                           18-1334

                         v.

FRANCISCO ILLARRAMENDI,

                         Defendant-Appellant.*



FOR PLAINTIFF-APPELLEE:                                    Jonathan B. New, Jimmy Fokas, Amy E.
                                                           Vanderwall, Baker & Hostetler LLP, New
                                                           York, NY, and Kendall E. Wangsgard
                                                           Baker & Hostetler LLP, Washington, DC.

FOR DEFENDANT-APPELLANT:                                   Francisco Illarramendi, pro se, Fairton, NJ.

       Appeal from a judgment of the United States District Court for the District of Connecticut
(Stephan R. Underhill, Judge).

     UPON DUE CONSIDERATION WHEREOF, IT IS HEREBY ORDERED,
ADJUDGED, AND DECREED that the judgment of the District Court be and hereby is
AFFIRMED.

         Defendant-Appellant Francisco Illarramendi (“Illarramendi”), incarcerated and proceeding
pro se, appeals from the District Court’s grant of summary judgment to Plaintiff-Appellee John J.
Carney, in his capacity as court-appointed receiver, for recovery of assets stolen in connection with
Illarramendi’s operation of a large-scale Ponzi scheme.

        We assume the parties’ familiarity with the underlying facts, the procedural history of the
case, and the issues on appeal. After reviewing the record, we affirm the District Court’s judgment
for substantially the same reasons as those given by the District Court in its March 26, 2018 Ruling
on Motion for Summary Judgment. Carney v. Illarramendi, No. 3:12-CV-00165 (SRU), 2018 WL
1472510 (D. Conn. Mar. 26, 2018).




   *
       The Clerk of Court is directed to amend the caption as set out above.

                                                   2
       We have reviewed all of the arguments raised by Illarramendi on appeal and find them to be
without merit. The April 25, 2018 judgment of the District Court is therefore AFFIRMED.


                                                    FOR THE COURT:
                                                    Catherine O’Hagan Wolfe, Clerk of Court




                                                3